Office of ti)e JZIttornep@eneral
                                         &date of Zexae
DAN MORALES                                 January IS,1992
 ATTORNEY
      GENERAL

     Honorable Mike Driscoll                             Opinion No. DM-73
     HarrisCounty Attorney
     1001 Preston, Suite 634                             Re: Whether a county pre-trial services
     Houston, Texas 77092-1891                           agency is authorized under chapter 17 of
                                                         the Code of Cmninal Procedure to hold
                                                         personal property as additional security
                                                         for personal bond if additional security is
                                                         ordered by the district court, and, if so,
                                                         where such personal property should be
                                                         held (RQ-193)
     Dear Mr. Driscolh

            You ask whether the Harris County Rre-Trial Services Agency1 (the “pre-trial
     services agency”) is author&d under chapter 17 of the Code of 0iminal Procedure
     to hold personal property as security for a personal bond when the security is
     ordered by the district court. If the pre-trial services agency is permitted to do so,
     you also ask us to address how the pre-trial services agency should handle such
     P~Operty~

             Chapter 17 of the Code of Criminal Procedure sets forth various procedures
     and requirements for setting bail to allow the pre-trial release of criminal
     defendants while ensuring their presence at trial. Although the bail bond is the
     traditional vehicle for achieving this goal, article 17.03 of the Code of Crimi~I
     Procedure provides that “a magistrate may, in the magistrate’s discretion, release the
     defendant on his personal bond without sureties or other security.” Article 17.04
     sets forth the requisites of a personal bond. “A personal bond is sufficient if it
     includes the requisites of a bail bond as set out in Article 17.08, except that no


              ‘We o&e that the Harris Couuty Pre-Trial Se+     Agency has been the subject of pmtracted
     liti@oo and numerous orders in a federal distrkt court proeccdina Albai v. Shenff ofHo& Gnqv,
     Civil Action No. 72-H-1094, United States Distrkt Court for the Southern District of Texas Houston
     Divisioo.IOthisopinion,weaddra the suthorityof the Harris thmty Prc-Trial Services Agency only
     in terms of chapter 17 of the Code of Crimhal Procedure. We do not address any additional duties
     that may be. imposed upon it by federal court order.




                                                    p.     368
Honorable Mike Driscoll - Page 2                          (DM-73)




sureties are required.” Code Crim. Proc. art. 17.04. In addition,                       a personal bond
must include detailed information about the defendant, and an                           oath sworn and
signed by the defendant that he or she will appear at trial or                          pay the court a
predetermined sum and reasonable expenses incurred in his or her                        arrest for failure
to appear. Id.

        The brief submitted with your request suggests that on occasion magistrates
in Harris County release defendants on personal bond but impose conditions in
addition to those set forth in article 17.04, requiring defendants to surrender
personal property such as jewelry, motor vehicle titles and license plates, and stock
certificates in closely-held corporations as security.* As a result of this practice, you
ask whether the pre-trial services agency is permitted by law to hold such personal
property. Upon examination of the code provisions establishing the pre-trial
services agency, we conclude that it is not permitted to do so.

        The pre-trial services agency was established pursuant to article 17.42 of the
Code of Criminal Procedure. Section 1 of that article provides that “[a]ny
county.. . may establish a personal bond office to gather and review information
about an accused that may have a bearing on whether, he will comply with the
conditions of a personal bond and report its findings to the court before which the
case is pending.” Code Crim. Proc. art. 17.42, 0 1. It is evident from this provision
that the purpose of the pre-trial services agency, like any personal bond office, is to
gather information about defendants and to present that information to the court.
We are not aware of any provision authorizing personal bond offices to hold or store
personal property, nor is this authority implied from personal bond offices’express
statutory authority in section 1 of article 17.42.3 Therefore, we must conclude that

         %e brief submitted with your request implies that magistrates are not authorized to require
such security when releasing a defendant on personal bond. You have not asked us to address this
question, however. We assume for purposes of this opinion tbat magistrates are authorized to require
security when releasing defendants on personal bond.

         *he brief submitted w&your request quotes language in former artide 2372~.1, V.T.C.S.,
which it contends is the predecessor statute to article 17.42 of the Code of Criminal Procedure,
charging certain entities with “assur[ing] the judge of the court that such entity will assist in securing the
presence of tbe accused at bis trial,” V.T.C.S. art. 2372~1, $3, and suggests that this language is
relevant to the authority of personal bond offices. The foregoing provision, however, is not the
predecessor statute to article 17.42, and does not deal with personal bond offices. Rather, it deals with
non-public entities established to provide counsel to indigent defendants. Furthermore, the actual
predecessor statute, V.T.C.S. art. 2372~.2, like article 17.42, merely states that the purpose of personal
bond ofices is “to gather and review information about an accused that may have a bearing on whether
he will comply with the conditions of a personal bond and report its findings to the court before which



                                                     p.     369
Honorable Mike Driscoll - Page 3                       (DM-73)




chapter 17 of the Code of Criminal Procedure does not authorize personal bond
offices, including the pre-trial services agency, to hold or store personal property.4


                                           SUMMARY
                 Chapter 17 of the Code of Criminal Procedure does not
            authorize the Harris County Pre-Trial Services Agency, a
            personal bond office created pursuant to article 17.42 of the
            code, to hold or store personal property required by a magistrate
            as security on a personal bond.




                                                       DAN      MORALES
                                                       Attorney General of Texas




(footnote continued)
tbe case is pending.” Acts 1!273,63d Leg., ch. 352, B 1, at 788. The brief also asserts, without citation,
that “[fJroma review of the applicable statutes, it would appear that the personal bond ofice continues
to monitor the defendant, who is released on a personal bond, during the pendency of hi court
proceedings.” Assuming that this is indeed the case, we do not believe that the responsibility of
monitoring defendants impliedly authorizes personal bond o&es to store defendants’ personal
property.

         4Because we have answered your frst question in the negative, we do not address your second
question regarding how the pre-trial services agency should handle personal property surrendered as
security for release on personal bond.




                                                  p.     370
Honorable Mike Driscoll - Page 4          (DM-73)




WILL PRYOR
First Assistant Attorney General

MARY KELLER
Deputy Assistant Attorney General

JUDGE ZOLLIE STEAKLEY (Ret.)
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Mary R. Crouter
Assistant Attorney General




                                     p.    371